*565OPINION OF THE COURT
PER CURIAM:
This appeal presents the question whether the vacation plan of the appellant Local No. 626 of the United Brotherhood of Carpenters and Joiners of America, AFL-CIO, violates the provisions of § 302 of the Labor Management Relations Act of 1947, 29 U.S.C. § 186. We are persuaded by the reasoning of Judge James L. Latchum, 344 F.Supp., 1281 (D.Del.1972), that the plan did violate the statute. See also, Mechanical Contractors Association of Philadelphia, Inc. v. Local Union 420, 265 F.2d 607 (3d Cir. 1959).
The judgment of the district court will be affirmed.